Per Curiam.
In this case there is a rule to show cause why a peremptory writ of mandamus should not issue directed to the mayor, &c., Jersey City and the board of commissioners of Jersey City, compelling the granting to the relator of a permit to erect a one-story concrete building on the front portion of No. 79 Jordan avenue, Jersey City, New Jersey. The building to be thirty feet deep, twenty feet in width, fourteen feet in height, to be set back from the building line twenty feet, to be used for the storage of ice. The application was rejected on the ground that the land on which the building is proposed to be erected is located in a district zoned by the board for residential purposes. We think a peremptory writ of mandamus should issue as prayed for upon the condition that the relator comply with all the preliminary conditions, such as getting a permit from the superintendent of buildings or to file plans with such official as is required by the building code of Jersey City. Such will be the order of the court.